United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 19, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10272
                           Summary Calendar



DIRECTV, INC.,

                                      Plaintiff-Appellee,

versus

CHARLTON PEPPERS,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-994-A
                      --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges

PER CURIAM:*

     Charlton Peppers appeals following the entry of a default

judgment against him.     The district court struck Peppers's four

attempts to file an answer to the complaint for failure to comply

with the local rules of civil procedure.      Peppers argues that the

district court did not consider lesser sanctions before striking

his pleadings.

     "Entry of a default judgment is an appropriate sanction when

the disobedient party has failed to comply with a court order


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 04-10272
                                    -2-

because of willfulness, bad faith, or other fault on its part, as

opposed to   its   inability    to    comply   with   the   court's   order."

Technical Chem. Co. v. IG-LO Prod. Corp., 812 F.2d 222, 224 (5th

Cir. 1987). The district court warned Peppers that the local rules

would be strictly enforced and repeatedly gave him opportunities to

correct the various deficiencies before striking the pleadings and

entering a default judgment.         We conclude that the district court

did not abuse its discretion.           See McLeod, Alexander, Powel &

Apffel, P.C. v. Quarles, 894 F.2d 1482, 1486 (5th Cir. 1990).

     The appellee's motion for sanctions against Peppers pursuant

to FED. R. APP. P. 38 and 28 U.S.C. §§ 1912 and 1927 is DENIED.

     AFFIRMED; SANCTIONS MOTION DENIED.